Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Lee and Hidri disclose an input voltage signal to be sampled, sampling transistors that comprise gate terminals,  drain terminals and source terminals connected to an input node, however, they fail to teach a potential divider circuit connected to the input node and a track-control node to provide a track-control voltage signal dependent on the input voltage signal at the track-control node, a hold-control node connected to receive a hold-control voltage signal, an output node connected to the drain terminal of the sampling transistor and switching circuitry configured to connect the gate terminal of the sampling transistor to the track-control node or to the hold-control node in dependence upon a clock signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845